In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-21-00210-CV
          ___________________________

ROSA BUSTILLOS AND PAULETTE HICKS, Appellants

                         V.

 ADOLFO TORRES AND MARIA TORRES, Appellees



      On Appeal from County Court at Law No. 1
               Tarrant County, Texas
           Trial Court No. 2020-002150-1


    Before Sudderth, C.J.; Womack and Wallach, JJ.
    Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellants Rosa Bustillos and Paulette Hicks sued their next-door neighbors’

landlords, Appellees Adolfo Torres and Maria Torres, for nuisance and trespass,

alleging a series of harassing incidents between 2011 and 2017 but also generally

alleging that the harassment continued through the petition’s filing in 2020 and

seeking a temporary restraining order (TRO) and a temporary injunction to protect

them from Appellees and Appellees’ tenants. Appellees filed no special exceptions to

the petition, see Tex. R. Civ. P. 90, and in their first amended answer, they entered a

general denial and raised limitations as an affirmative defense. See Tex. R. Civ. P. 94.

      Three months later, Appellees moved for summary judgment on limitations,

relying solely on Appellants’ pleadings. Appellants responded to Appellees’ motion

and attached affidavits—to which Appellees did not object—in which Appellants

recounted incidents of harassment in 2020 and 2021, including one approximately two

weeks before they filed their petition. The trial court granted Appellees’ motion and

denied Appellants’ motion for new trial.

      In a single issue, Appellants argue that the trial court erred by granting

Appellees’ motion.

      We review a summary judgment de novo. Travelers Ins. v. Joachim, 315 S.W.3d

860, 862 (Tex. 2010). A defendant moving for summary judgment on the affirmative

defense of limitations has the burden to conclusively establish that defense by proving

when the cause of action accrued and that the plaintiff brought her suit later than the

                                            2
applicable number of years thereafter. Draughon v. Johnson, 631 S.W.3d 81, 88–89 (Tex.

2021); see Tex. R. Civ. P. 166a(b), (c).

       Based on Appellants’ unobjected-to pleadings that included an allegation of

ongoing harassment at the time of filing and that sought a TRO and temporary

injunction against Appellees and their tenants, and because Appellants supported their

response with summary judgment evidence sufficient to raise a genuine issue of

material fact regarding limitations and the ongoing harassment, the trial court erred by

granting the motion. Accordingly, we sustain Appellants’ sole issue, reverse the trial

court’s judgment, and remand the case for further proceedings.



                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: May 19, 2022




                                           3